IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


CATHY E. ROBERTSON,                    : No. 241 WAL 2017
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
PENNSYLVANIA PUBLIC SCHOOL             :
EMPLOYEES' RETIREMENT SYSTEM,          :
AND GREATER JOHNSTOWN CAREER           :
AND TECHNOLOGY CENTER,                 :
                                       :
                    Respondents        :


                                  ORDER



PER CURIAM

      AND NOW, this 21st day of November, 2017, the Petition for Allowance of

Appeal is DENIED.